Case:
Case   6:18cv535
     6:18-cv-00535-RWS-JDL Document 6 Filed 11/28/18 Page 1 of 2 PageID #: 50

                    RleDEn/|f>
             \           B 2018 b tr                           (&/et/l
                     /v                              7®@-s
                                                     // U ut lii ) -)CJ

                                                   1)1 lu) Ifk'lXIoS
Artie Armour 326387
Coffield Unit
2661 FM 2054
Tennessee Colony, TX 75884




                                                         i 'Ajdw
Case 6:18-cv-00535-RWS-JDL
                    v> **5 Document 6 Filed 11/28/18 Page 2 of 2 PageID #: 51
                            \              ¦      ;
                       5                   «>
                                          =4- 3
                                          p'           \
                        Cs           -      -     *



                            «i_


                                           <
                                     L/

                                                        ?
                              C£s=
                                                      (_>*•




                                                       y
                                                       «a P         ;:
                                                                     ¦

                                                         P f
                                                                   a
                                                            y
          '                                                 Ps
                                                              0)
                                                               Ql
                                                              ¦ hi"' f
   ( .-       £:   -a T <
                                                               -
              Co CN           *
                            r ,
               ** 0



                                                                /


                              T -~;
